DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on March 18, 2021. Applicant has amended claims 1, 21 and 27.  Currently, claims 1-6, 21-32 are pending. The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-6, 21-32 are maintained in light of applicant’s amendments to claims 1, 21 and 27.
The 35 U.S.C. 103 rejections of claims 1-6, 21-32 are withdrawn in light of applicant’s amendments to claims 1, 21 and 27.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant’s arguments submitted on 3/18/21 have been considered but are not persuasive.  Applicant argues on p. 6 of the remarks that the 101 rejection is improper.  Examiner disagrees.  Applicant makes comparisons to example 42 of the 2019 PEG examples and argues that the claims advance computer technology by providing a standardized format.  Examiner disagrees and notes the claims are merely using computer technology to implement the abstract idea itself.   Therefore, the 101 rejections are maintained.  
Applicant argues on p. 7 of the remarks that the 103 rejections are improper.  Examiner disagrees.   Applicant argues the invention shows enabling personal choice and that Arbabian does not teach that.  Examiner disagrees and notes that the applicant is making arguments for limitations not in the claims; however, Arbabian at para [0073] shows that the user can select the time slots which is a type of personal choice.  Applicant further argues that Arbabian teaches away from a user managing their own calendar.   Examiner disagrees and notes that para [0043] shows accessing calendar data from the cloud.  However, the cloud data is accessible by user terminals at para [0035] for managing calendar data and preferences related to the scheduling.  Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 21-32 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (a platform, method and server).  Claims 1-6, 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 21, and 27 recite generating a set of elements that enable an event program administrator to specify an event day and to specify for each of a set of predetermined priority tiers a number of event slots in the event day initially available in the respective predetermined priority tier and providing data that specifies to which of the predetermined priority tiers a potential schedulee is assigned by the event program administrator and generating the potential schedulee depicting a scheduling calendar identifying the event day and allowing the potential schedulee to schedule only the event slots currently available that match the predetermined priority tier assigned to the potential schedule by the event program administrator.  The claims are directed to a type of scheduling.    Under prong 1 of Step 2A, these claims are considered abstract because the claims are certain methods of organizing human activity such as certain methods of organizing human activities including agreements and managing personal behavior or relationships or actions between people (including social activities and following rules or instructions).  Applicant’s claims are organized human activity because the scheduling of events (which are essentially interviews) are agreements between two people and the events at a specific calendar slot is a type of managing behavior between the people involved in the event.    Under prong 2 of Step 2A, the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as generating a user interface and user interface elements, a data store, a computing mechanism, and computing means that generates a user interface accessible via a network using Dependent claims 2-6, 22-26, 28-32 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing matching the event slots or specifying priority or an indication of how many slots have been scheduled

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 21-22, 24-25, 27-28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Arbabian (US 2016/0048809 A1)  in view of Weingarten et al. (US 8,572,000 B1) (hereinafter Weingarten).

Claims 1, 21 and 27:
Arbabian, as shown, discloses the following limitations of claims 1, 21, and 27:
A method (and corresponding scheduling platform and server – Fig 9A showing computing functionality) for platform-based scheduling, comprising: generating a user interface by generating a set of user interface elements that enable an event program administrator to specify via a network an event day and to specify for each of a set of predetermined priority tiers a number of event slots in the event day initially available in the respective predetermined priority tier (see para [0009], "The system can also receive preferences for scheduling the activities. The preferences can define time slots in the schedule for the activities. The time slots can have varying degrees of preference, which can be defined in the preferences. The varying degrees of preference can refer to different priorities, different rankings, different places in an ordering and/or hierarchy, etc. The varying degrees of preference can also refer to varying degrees of importance, interest, choice, suitability, order, relevance, availability, convenience, etc. For example, the preferences can define preferred time slots, alternative time slots, and/or any additional time slots for an activity. This way, the system can determine from the preferences which time slots may be more and less suitable and/or acceptable for each activity." and see para [0047], "Fuzzy preferences 208 can represent the flexibility of people in what they intend to accomplish. This flexibility can refer to times when an individual can work on something, when the individual has to deliver the work, etc. Fuzzy preferences 208 can include fuzzy templates and fuzzy deadlines for specifying the flexibility of people. A fuzzy template can be a template that contains the user preferences for each hour of the day and each day of the week for doing a certain activity." and para [0034]-
providing a data store that specifies to which of the predetermined priority tiers a potential schedulee is assigned (see para [0059], "The friends can then supply their fuzzy preferences 208, including their fuzzy templates and fuzzy deadlines. The fuzzy planning system 200 can then find the best time for all users to meet, and automatically schedule the meeting for the users." where it would be obvious to a person of ordinary skill in the before the effective filing date that the second friend can be considered the schedulee and the fuzzy planning system is considered the event program administrator in order to be more useful in the business environment, see para [0058]); and
generating a user interface to the potential schedulee depicting a scheduling calendar identifying the event day (see para [0060], " The fuzzy planning system 200 then searches the convoluted time spaces of both individuals, and finds the best time--as of now--for the couple to meet. The fuzzy planning system 200 can communicate the tentative date of Thursday at 6:30 PM.") and allowing the potential schedulee to schedule only the event slots currently available that match the predetermined priority tier assigned to the potential schedule (the best time to meet shown in para [0059] is based on the users fuzzy preferences and fuzzy template, which, as shown at para [0065], includes  matching priority tiers by showing "The fuzzy template 300 can define time slots having varying degrees of preference. Here, the time slots marked with a 1 indicate that those time slots are the preferred time slots for performing the work-related activities. The time slots 
Examiner notes that the “that enables to potential schedule to schedule the event data via the network, the user interface to the potential schedulee” language of claims 1 and 21 are considered intended use and thus not given patentable weight.  However, this language would have been obvious to one of ordinary skill in the art because Arbabian shows at para [0034]-[0035] that a user can interact with the system via a cloud network via a UI for managing a calendar and schedule.
Although Arbabian shows a fuzzy which shows the fuzzy planning system which performs the role of the event program administrator, it is not explicit.  In analogous art, Weingarten discloses the following limitations:
event program administrator (Fig 9c, showing an event administrator interface for a recruiting system that could be used for the providing data and generating of data in Arbabian)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for electronic management of recruiting as taught by Weingarten in the method for fuzzy planning for management of activities of Arbabian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2, 22 and 28:
	Further, Arbabian, as shown, discloses the following limitations:
wherein allowing comprises allowing the potential schedulee to schedule only the event slots currently available that match the predetermined priority tier assigned to the potential schedulee exactly (see para [0009], "the number of time slots defined in the preferences for the activities can vary by activity. For example, the preferences can define multiple time slots for some activities, but only a single time slot for other activities. In other words, the preferences can provide the system with multiple options for scheduling some activities, and only one option for scheduling other activities. For example, some activities may have to be scheduled at a particular time for reasons that may be out of the user's control. 

Claims 4, 24 and 30
	Further, Arbabian, as shown, discloses the following limitations:
wherein generating a set of user interface elements that enable an event program administrator to specify an event day comprises generating a program calendar to the event program administrator (see para [0042], "The fuzzy planning system 200 can generate and maintain calendars 204A-B for the client 202. The client 202 can be any device with networking capabilities, such as user terminal 102.sub.i, as illustrated in FIG. 1. The calendars 204A-B can be based on a flexible plan of action generated by the fuzzy planning system 200. The fuzzy planning system 200 can include service management component 206, fuzzy preferences 208, scheduling engine 210, task list management 212, user management 214, recurrence management 216, events management 218, and database 220. In some embodiments, the fuzzy planning system 200 can be based on a service oriented architecture (SOA), where the above components are hosted in the cloud and are available as a service to the devices outside the cloud. Here, the client devices can call the services to provide user inputs and get responses on scheduled tasks and events.")

Claims 5, 25 and 31:
	Further, Arbabian, as shown, discloses the following limitations:
wherein generating a set of user interface elements that enable the event program administrator to specify the numbers comprises generating a user interface element for each respective predetermined priority tier that enables the event program administrator to selectively increase and decrease each number (see para [0083], " The user terminal 102.sub.i first receives a request to modify a schedule associated with a user, the schedule including a plurality of activities scheduled for respective time slots, wherein the schedule is configured to automatically shift activities to different time slots in the schedule to accommodate a rescheduling of one of the activities (800). The request to modify the schedule can be triggered by a number of factors and/or events, such as an addition of a new activity, changes to an attribute of an existing activity (e.g., duration, preferences, temporal relations with other activities, start time, due date, priority, deadline information, prerequisites, status, etc.)." where increase and decrease of priority number would be obvious in light of a request to modify priority)



Claims  3, 6,  23, 26, 29 and 32:are rejected under 35 U.S.C. 103 as being unpatentable over Arbabian and Weingarten, as applied above, and further in view of Hoyne et al. (US 2010/0169146 A1) (hereinafter Hoyne)

Claims 3, 6, 23, 26, 29 and 32:
Arbabian and Weingarten do not explicitly disclose wherein allowing comprises allowing the potential schedulee to schedule only the event slots currently available that match the predetermined priority tier assigned to the potential schedulee and lower.  In analogous art, Hoyne discloses the following limitations:
wherein allowing comprises allowing the potential schedulee to schedule only the event slots currently available that match the predetermined priority tier assigned to the potential schedulee and lower (see para [0043], "an event invitation may be declined when it conflicts with a time slot assigned to a high priority task." and see para [0044], "The notification can be sent only when a conflict is detected for a meeting scheduled for a task and that meeting is for tasks exceeding a particular priority threshold level.");
generating a user interface to the event program administrator that indicates how many of the event slots in each of the predetermined priority tiers are currently scheduled (Fig 3, showing an interface that displays what slots are scheduled and see para [0035], showing that these tasks can have a level of priority)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Arbabian and Weingarten with Hoyne because matching the slot based on a certain level of priority can improve dealing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for electronic management of recruiting as taught by Hoyne in the Arbabian and Weingarten combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624